DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendments filed on 5 July 2022.
Claims 1 – 15 are pending.

Drawings
The drawings were received on 5 July 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    339
    292
    media_image1.png
    Greyscale
Claim 1, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom et al. (US 2015/0280515 A1), hereinafter Ekstrom, in view of Irschik et al. (JP H11345921 A), hereinafter Irschik.
Regarding claim 1, Ekstrom discloses an electronic module (200, fig. 2A) comprising: 
a circuit board (202, fig. 2A) defining a longitudinal axis (A, annotated fig. 2A) and having a first surface (upper surface of PCB 202 as shown in fig. 2A) and a second surface (lower surface of PCB 202 as shown in fig. 2A); 
a module housing (204, fig. 2A) having a bottom surface (227, fig. 2A) and a plurality of side walls (228, fig. 2A) extending from the bottom surface to form an open face ([0052], ll. 3 – 6), the module housing receiving the circuit board through the open face and retaining the circuit board within the side walls substantially parallel to the bottom surface and at a distance from the bottom surface ([0052], ll. 3 – 8); 
a plurality of power switches (206, fig. 2A) configured as an inverter circuit to supply power from a power supply to an electric motor (104, fig. 1) ([0054]);
a plurality of heat sinks (208, fig. 2A) discretely mounted on the first surface of the circuit board facing the open face (best shown in fig. 2A) and electrically coupled to drains of the plurality of power switches ([0058], ll. 12 – 16); and 
potting material disposed to cover the plurality of power switches ([0057] describes PCB 202 is potted with a layer of potting material in the open compartment to cover most circuit components except for the heats sinks 208).

Ekstrom does not explicitly disclose the plurality of power switches mounted on the second surface of the circuit board facing the bottom surface of the module housing; the plurality of heat sinks being arranged opposite the plurality of power switches; potting material disposed in the distance between the circuit board and the bottom surface of the module housing to cover the plurality of power switches; and a plurality of thermal vias disposed through the circuit board between corresponding ones of the plurality of heat sinks and the plurality of power switches to thermally and electrically couple the plurality of heat sinks and the plurality of power switches.
However, Irschik teaches a power switch (2, fig. 1) mounted on the second surface (6, fig. 1) of the circuit board (1, fig. 1); a heat sink (3, 4, fig. 1) being arranged opposite the power switch; and a plurality of thermal vias (10, fig. 1) disposed through the circuit board between corresponding the heat sink and the power switch to thermally and electrically couple the plurality of heat sinks and the plurality of power switches ([0011], ll. 9 – 10) (Please note, Ekstrom discloses in [0056] that heat sinks 208 are placed on the upper surface of PCB 202 to allow heat to dissipate from the heat sink 208 via a path of air flow inside the tool.  Thus, one having ordinary skill in the art would recognize that with the incorporation of the teachings of Itou with the invention of Ekstrom, the heats sinks would be placed on the upper surface of PCB 202 to allow heat to dissipate from the heat sink via a path of air flow inside the tool as disclosed by Ekstrom while the power switches would be placed on the lower surface of PCB 202 as taught by Itou.  Moreover, Ekstrom discloses in [0057] that PCB 202 is potted with a layer of potting material in the open compartment to cover most circuit components. Thus, one having ordinary skill in the art further would recognize that since the power switches would be placed on the lower surface of PCB 202 as taught by Itou, the potting material would be disposed in the distance between the circuit board and the bottom surface of the module housing to cover the power switches).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by Ekstrom, with the plurality of power switches mounted on the second surface of the circuit board facing the bottom surface of the module housing; the plurality of heat sinks being arranged opposite the plurality of power switches; potting material disposed in the distance between the circuit board and the bottom surface of the module housing to cover the plurality of power switches; and a plurality of thermal vias disposed through the circuit board between corresponding ones of the plurality of heat sinks and the plurality of power switches to thermally and electrically couple the plurality of heat sinks and the plurality of power switches, as taught by Itou, with the motivation to more effectively to dissipate heat generated by the power switch via the wiring board ([0020], ll. 177 – 179). 

Regarding claim 12, Ekstrom, as modified by Irschik, discloses the invention as recited in claim 1.
Ekstrom further discloses a controller (182, fig. 3B) and a gate driver arranged on the second surface of the circuit board ([0053], ll. 14 – 16 describes the controller as  a circuit chip that includes gate drivers wherein fig. 3B shows controller 182 on the lower surface of PCB 202), the controller being configured to control a switching operation of the plurality of power switches via the gate driver ([0053], ll. 1 – 19).

Regarding claim 15, Ekstrom, as modified by Irschik, discloses the invention as disclosed in claim 1.
Ekstrom further discloses a power tool (100, fig. 1) comprising: a housing (102, fig, 1) including a motor housing (111, fig. 1) and a handle portion (112, fig. 1), the handle portion housing an electronic module (as shown in fig. 1) according to claim 1, and the motor housing supporting the electric motor (104, fig. 1) (as shown in fig. 1).

Claims 2 – 8 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom et al. (US 2015/0280515 A1), hereinafter Ekstrom, in view of Irschik et al. (JP H11345921 A), hereinafter Irschik, in further view of Purohit et al. (US 2016/0181892 A1), hereinafter Purohit.

Regarding claim 2, Ekstrom, as modified by Irschik, discloses the invention as disclosed in claim 1.
Ekstrom further discloses the plurality of power switches comprises a plurality of high-side power switches and a plurality of low-side power switches  .
The modified Ekstrom does not explicitly disclose a plurality of high-side power switches disposed between a positive node of a power supply and the electric motor, and a plurality of low-side power switches disposed between a negative node of the power supply and the electric motor.
However, Purohit teaches a plurality of high-side power switches (UH, VH, WH, fig. 2) disposed between a positive node of a power supply and the electric motor (fig. 2 shows the high-side power switches UH, VH, WH coupled to the B+ terminal of the battery 110 and to motor 100), and a plurality of low-side power switches (UL, VL, WL, fig. 2) disposed between a negative node of the power supply and the electric motor (fig. 2 shows the low-side power switches UL, VL, WL coupled to the B-terminal of the battery 110 and to motor 100).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by the modified Ekstrom with a plurality of high-side power switches disposed between a positive node of a power supply and the electric motor, and a plurality of low-side power switches disposed between a negative node of the power supply and the electric motor, as taught by Purohit, with the motivation to supply electric power to the motor ([0038]).

Regarding claim 3, Ekstrom, as modified by Irschik, as further modified by Purohit, discloses the invention as disclosed in claim 2.
Ekstrom further teaches three of the plurality of heat sinks correspond to three of the plurality of power switches.
The modified Ekstrom does not explicitly disclose a main conductive track disposed on the first surface of the circuit board providing a mounting surface for three of the plurality of heat sinks corresponding to the high-side power switches, the main conductive track electrically coupling the three heat sinks corresponding to the high-side power switches to the positive node of the power supply.
However, Purohit teaches a main conductive track (304, fig. 3A) disposed on the first surface (301, fig. 3A) of the circuit board (300, fig. 3A) providing a mounting surface for a heat sink (332, fig. 4) corresponding to the high-side power switches (302, fig. 3A) ([0045]), the main conductive track electrically coupling the heat sink corresponding to the high-side power switches  to the positive node of the power supply ([0040], ll. 10 – 13 describes the three high-side power switches 302 mounted to conductive track 304 and [0041], ll. 5 – 8 describes conductive track 304 coupled to the positive node of the power source.  [0045], ll. 3 – 9 describes heat sink 330 mounted to conductive track 304.  Ekstrom discloses three of the plurality of heat sinks correspond to three of the plurality of power switches thus one having ordinary skill in the art would recognize the with the incorporation of the teachings of Purohit with the invention of Ekstrom, main conductive track 304 of Purohit would be the mounting surface for three of the plurality of heat sinks 208 of Ekstrom correspond to three of the plurality of power switches 206 of Ekstrom).

    PNG
    media_image2.png
    308
    471
    media_image2.png
    Greyscale
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by the modified Ekstrom, with a main conductive track disposed on the first surface of the circuit board providing a mounting surface for three of the plurality of heat sinks corresponding to the high-side power switches, the main conductive track electrically coupling the three heat sinks corresponding to the high-side power switches to the positive node of the power supply, as taught by Purohit, with the motivation to use a single conductive track instead of multiple conductive tracks, as shown in fig. 5 of Ekstrom, giving a more complex printed circuit board having a higher production cost.
Regarding claim 4, Ekstrom, as modified by Irschik, as further modified by Purohit, discloses the invention as disclosed in claim 3.
The modified Ekstrom further discloses the main conductive track (Purohit – 304, fig. 3A) includes an axial portion (Purohit – B, annotated fig. 3A) that extends along the longitudinal axis (Purohit – A, annotated fig. 3A) of the circuit board (Purohit – 300, fig. 3A) and on which three of the plurality of heat sinks (Ekstrom – 208, fig. 2A) are mounted, and a traversal portion (Purohit – D, annotated fig. 3A) arranged at a distance from the plurality of heat sinks in a direction (Purohit – C, annotated fig. 3A) transverse of the longitudinal axis of the circuit board.

Regarding claim 5, Ekstrom, as modified by Irschik, as further modified by Purohit, discloses the invention as disclosed in claim 3.
The modified Ekstrom does not explicitly disclose a plurality of discrete conductive tracks being electrically-isolated and disposed on the first surface of the circuit board along a row substantially parallel to the longitudinal axis of the circuit board, the plurality of discrete conductive tracks providing mounting surfaces for three of the plurality of heat sinks corresponding to the low-side power switches.
However, Purohit teaches a plurality of discrete conductive tracks (306, fig. 3A) being electrically-isolated and disposed on the first surface (301, fig. 3A) of the circuit board (300, fig. 3A) along a row substantially parallel to the longitudinal axis (A, annotated fig. 3A) of the circuit board, the plurality of discrete conductive tracks providing mounting surfaces for three of the plurality of heat sinks corresponding to the low-side power switches (312, fig. 3B) ([0046] describes terminals 310 mounted on conductive tracks 310 act as heats sinks for low-side power switches 312).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by the modified Ekstrom, with a plurality of discrete conductive tracks being electrically-isolated and disposed on the first surface of the circuit board along a row substantially parallel to the longitudinal axis of the circuit board, the plurality of discrete conductive tracks providing mounting surfaces for three of the plurality of heat sinks corresponding to the low-side power switches, as taught by Purohit, with the motivation to supply electric power to the motor ([0038]) and to separate the heat generating element or power switches from the heat sinks.

Regarding claim 6, Ekstrom, as modified by Irschik, as further modified by Purohit, discloses the invention as disclosed in claim 5.
The modified Ekstrom further discloses a first plurality of power switch conductive tracks (Irschik – 8, fig. 1) disposed on the second surface (Irschik – 6, fig. 1) of the circuit board (Irschik – 1, fig. 1) opposite conductive tracks (Irschik – 20, fig. 1) to provide mounting surfaces for the plurality of high-side power switches (Irschik – 1, fig. 1) (As reasoned in claim 1). 
The modified Ekstrom does not explicitly disclose the conductive tracks is the main conductive track.
However, Purohit discloses the heat sink (330, fig. 5 ) is mounted to the main conductive track (304, fig. 3A) ([0045], ll. 3 – 9 describes heat sink 330 mounted to conductive track 304.  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Purohit and with the invention of the modified Ekstrom, the main conductive track or conductive track 304 of Purohit would be equivalent to the first land portion 5 of Itou and thus the heat sinks of the modified Ekstrom would be mounted to the main conductive track or conductive track 304 of Purohit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by the modified Ekstrom, with the conductive tracks is the main conductive track, as taught by Purohit, with the motivation to supply electric power to the motor [0038] and to separate the heat generating element or power switches from the heat sinks.
The modified Ekstrom further discloses a second plurality of power switch conductive tracks (Irschik – 8, fig. 1) disposed on the second surface (Irschik – 6, fig. 1) of the circuit board (Irschik – 1, fig. 1) opposite conductive tracks (Irschik – 20, fig. 1) to provide mounting surfaces for the plurality of low-side power switches (Irschik – 2, fig. 1) (As reasoned in claim 1).
Moreover, Purohit teaches a second plurality of power switch conductive tracks (316, fig. 3B) disposed on the second surface (311, fig. 3B) of the circuit board (300, fig. 3A) opposite the row of the plurality of discrete conductive tracks (306, fig. 3A) to provide mounting surfaces for the plurality of low-side power switches (312, fig. 3B) ([0042], ll. 17 – 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by the modified Ekstrom, with a second plurality of power switch conductive tracks disposed on the second surface of the circuit board opposite the row of the plurality of discrete conductive tracks to provide mounting surfaces for the plurality of low-side power switches, as taught by Purohit, with the motivation to supply electric power to the motor ([0038]) and to separate the heat generating element or power switches from the heat sinks.

Regarding claim 7, Ekstrom, as modified by Irschik, as further modified by Purohit, discloses the invention as disclosed in claim 6.
The modified Ekstrom further discloses drains (Purohit – 303, fig. 3A) of the plurality of high-side power switches (Purohit – 302, fig. 3A) are electrically connected to the first plurality of power switch conductive tracks (Itou – 5, fig. 1), and the plurality of thermal vias (Itou – 13, 14, fig. 1) electrically couple the main conductive track (Purohit – 304, fig. 3A) to the first plurality of power switch conductive tracks (As reasoned in claim 6).

Regarding claim 8, Ekstrom, as modified by Irschik, as further modified by Purohit, discloses the invention as disclosed in claim 7.
The modified Ekstrom further discloses drains (Purohit – 315, fig. 3B) of the plurality of low-side power switches (Purohit – 312, fig. 3B) are electrically connected to the second plurality of power switch conductive tracks (Purohit – 316, fig. 3B), and the plurality of thermal vias (Purohit – 320, fig. 3B; [0042], ll. 17 – 22) electrically couple the plurality of discrete conductive tracks (Purohit – 306, fig. 3A) to the respective ones of the second plurality of power switch conductive tracks (Purohit – 316).

Regarding claim 13, Ekstrom, as modified by Irschik, discloses the invention as disclosed in claim 1.
The modified Ekstrom does not explicitly disclose a plurality of motor terminals disposed along a peripheral side parallel to the longitudinal axis of the circuit board, the plurality of motor terminals being electrically coupled to the plurality of power switches.
However, Purohit teaches a plurality of motor terminals (310, fig. 3A) disposed along a peripheral side (E, annotated fig. 3A) parallel to the longitudinal axis (A, annotated fig. 3A) of the circuit board (300, fig. 3A), the plurality of motor terminals being electrically coupled to the plurality of power switches (302, 312, fig. 3A) ([0042] describes low side power switches 312 coupled via conductive vias to motor terminals 310).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by the modified Ekstrom, with a plurality of motor terminals disposed along a peripheral side parallel to the longitudinal axis of the circuit board, the plurality of motor terminals being electrically coupled to the plurality of power switches, as taught by Purohit, with the motivation to couple the plurality of power switches with the motor terminals such that the power switches can be coupled to motor to supply electric power to the motor ([0038]).

Regarding claim 14, Ekstrom, as modified by Irschik, as further modified by Purohit, discloses the invention as disclosed in claim 3.
Ekstrom further discloses the plurality of heat sinks (208, fig. 2A) is disposed along two rows (B1, B2, annotated fig. 2A) parallel to the longitudinal axis (A, annotated fig. 2A) of the circuit board (202, fig. 2A). 
The modified Ekstrom does not explicitly disclose one of the two rows being adjacent the plurality of motor terminals, and wherein the plurality of power switches is connected to the plurality of motor terminals.
However, Purohit teaches one (F, annotated fig. 3A) of the two rows (row of 302, fig. 3A and row of 312, fig. 3B) being adjacent the plurality of motor terminals (310, fig. 3A), and wherein the plurality of power switches (302, 312, figs. 3A, 3B) is connected to the plurality of motor terminals ([0042], ll. 17 – 22 describes through-holes 320 having conductive vias coupling low-side power switches 312 to motor terminal 310).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by the modified Ekstrom, with one of the two rows being adjacent the plurality of motor terminals, and wherein the plurality of power switches is connected to the plurality of motor terminals via a plurality of intermediary conductive tracks disposed in an intermediary layer of the circuit board, as taught by Purohit, with the motivation to couple the plurality of power switches with the motor terminals such that the power switches can be coupled to motor to supply electric power to the motor ([0038]).

Allowable Subject Matter
Claims 9 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, upon examination, the art considered as a whole, alone or in combination, neither anticipated or renders obvious the claimed limitation, “a second conductive body mounted on the first surface of the circuit board in electrical contact with the main conductive track; and a contact switch supported by the first conductive body and pivotably moveable by the sliding member to make contact with the second conductive body with movement of the actuator.”  The closest prior art, Ekstrom, Irschik, and Purohit discloses applicant’s invention except the claimed limitation.  Ekstrom discloses a second conductive body but is silent as to the electrical connections of the second conductive body, specifically a contact switch pivotably moveable by the sliding member to make contact with the second conductive body.  Purohit discloses a main conductive track but is silent as to a second conductive body and silent as to                                                                                                                                                                                                                    a contact switch pivotably moveable by the sliding member to make contact with the second conductive body.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Response to Arguments
Applicant’s amendments, filed 5 July 2022, with respect to the objections to the specification have been fully considered and are persuasive.  The objections to the specification has been withdrawn. 
Applicant’s arguments, filed 5 July 2022, with respect to the objection to claim 3 have been fully considered and are persuasive.  The objection to claim 3 has been withdrawn. 
Applicant’s arguments, filed 5 July 2022, with respect to the rejection of claims 4, 13, and 14 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 4, 13, and 14 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, filed 5 July 2022, with respect to the rejection of claims 1 – 15 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1 – 15 under 35 USC 103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ekstrom, Irschik, and Purohit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        7 October 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731